EX 10.1


Execution Version


AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT,
dated as of April 7, 2017 (this “Agreement”), is made by and among (i) CYPRESS
SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Borrower”), (ii)
SPANSION INC., a Delaware corporation, SPANSION LLC, a Delaware limited
liability company, SPANSION TECHNOLOGY LLC, a Delaware limited liability
company, SPANSION INTERNATIONAL AM, INC., a Delaware corporation, and SPANSION
INTERNATIONAL TRADING, INC. a Delaware corporation (collectively, the
“Guarantors” and, together with the Borrower, collectively, the “Credit
Parties”), (iii) the Lenders party hereto, and (iv) MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (such capitalized term and all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below unless the context otherwise
requires).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the Credit Parties, Morgan Stanley Senior Funding, Inc.,
as Administrative Agent, swing line lender and collateral agent, Morgan Stanley
Bank, N.A., as issuing bank, and the Lenders party thereto from time to time
have heretofore entered into that certain Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);
WHEREAS, the Borrower has engaged MSSF (together with its affiliates, the
“Amendment No. 5 Lead Arranger”) as sole lead arranger and sole bookrunner in
respect of this Agreement;
WHEREAS, pursuant to the terms of the Existing Credit Agreement, the Borrower
incurred incremental term loans in an original, aggregate principal amount equal
to $100 million on December 22, 2015 (the “2015 Incremental Term Loans”),
pursuant to that certain Joinder Agreement, dated as of December 22, 2015 (the
“2015 Incremental Joinder Agreement”), by and among, inter alios, the Borrower,
the Guarantors party thereto, the institutions party thereto from time to time
(together with any successors and assigns, the “2015 Incremental Lenders”) and
the Administrative Agent;
WHEREAS, the Borrower has requested that the Lenders with respect to the 2015
Incremental Term Loans consent to certain amendments with respect to the Credit
Agreement as it pertains to the 2015 Incremental Term Loans (the Existing Credit
Agreement as so amended hereby, the “Credit Agreement”); and
WHEREAS, certain Lenders (which together constitute the Requisite Lenders with
respect to the 2015 Incremental Term Loans) are willing, on the terms and
subject to the conditions set forth below, to consent to such amendments to the
Existing Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Credit Parties and the Requisite Lenders with respect to
the 2015 Incremental Term Loans, hereby agree as follows:





--------------------------------------------------------------------------------





AGREEMENT:
Section 1.Amendments and Approvals with respect to the Credit Documents. Subject
to the satisfaction (or waiver) of the conditions set forth in Section 3, the
Existing Credit Agreement is amended as follows:
(a)    2015 Term Loan Applicable Margin. Section 2 of the 2015 Incremental
Joinder Agreement shall be replaced in its entirety by the following:
Applicable Margin. Interest on the Incremental Term Loan shall bear interest, at
the option of the Borrower, at the Base Rate plus the Applicable Margin or the
Adjusted Eurodollar Rate plus the Applicable Margin. The Applicable Margin for
the Incremental Term Loan shall mean, as of any date of determination, (i) with
respect to any Incremental Term Loan that is a Eurodollar Rate Loan, 2.75% per
annum and (ii) with respect to any Incremental Term Loan that is a Base Rate
Loan, 1.75% per annum.
SECTION 2.    [Reserved].
SECTION 3.    Conditions to Effectiveness. The amendments contained in Section 1
shall be effective on the date the Administrative Agent has confirmed the
satisfaction or waiver of each of the conditions contained in this Section 3
(the “Amendment No. 5 Effective Date”).
(a)    Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Agreement duly executed and delivered by (i) the Credit
Parties, (ii) the Administrative Agent and (iii) the Lenders with respect to the
2015 Incremental Term Loans.
(b)    Officer’s Closing Certificate. The Administrative Agent shall have
received an officer’s certificate from the Borrower certifying that (i) no
Default or Event of Default exists, or will result from the execution of this
Agreement and the transactions contemplated hereby as of the date hereof and
(ii) all representations and warranties contained in this Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects).
(c)    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent all fees due to the Administrative Agent and/or the Amendment No. 5 Lead
Arranger to be paid in connection with this Agreement and all expenses to be
paid or reimbursed to the Administrative Agent and/or the Amendment No. 5 Lead
Arranger that have been invoiced at least one Business Day prior to the
Amendment No. 5 Effective Date.
(d)    Know Your Client. The Administrative Agent shall have received, at least
three Business Days prior to the Amendment No. 5 Effective Date, all
documentation and other information with respect to the Borrower and the
Guarantors requested by the Administrative Agent that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.
SECTION 4.    Representations and Warranties. In order to induce the Requisite
Lenders with respect to the 2015 Incremental Term Loans and the Administrative
Agent to enter into this Agreement, the Credit Parties hereby represent and
warrant to the Agents, Issuing Bank and each Lender, as of the date hereof, as
follows:


 



--------------------------------------------------------------------------------





(a)    this Agreement has been duly authorized, executed and delivered by each
Credit Party and constitutes a legal, valid and binding obligation of each such
Credit Party, enforceable against it in accordance with its terms, except to the
extent the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
(b)    the execution, delivery and performance by the Credit Parties of this
Agreement will not (i) violate any of the Organizational Documents of Borrower
or any of its Restricted Subsidiaries, (ii) violate any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Restricted Subsidiaries, (iii) violate any order, judgment or decree of any
court or other agency of government binding on Borrower or any of its Restricted
Subsidiaries; (iv) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Restricted Subsidiaries; or (v) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Restricted Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of the
Secured Parties), except, in the case of each of clauses (ii) through (v) above,
to the extent that such violation, conflict or Lien could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
(c)    each of the representations and warranties contained in Article 4 of the
Credit Agreement and in the other Credit Documents is true and correct in all
material respects as of the Amendment No. 5 Effective Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects on and as of such earlier date (provided that representations
and warranties that are qualified by materiality shall be true and correct in
all respects); and
(d)    no Default or Event of Default exists, or will result from the execution
of this Agreement and the transactions contemplated hereby as of the Effective
Date.
SECTION 5.    Non-Impairment and Reaffirmation.
(a)    Non-Impairment, etc. After giving effect to this Agreement, neither the
modification of the Existing Credit Agreement nor the execution, delivery,
performance or effectiveness of this Agreement or any other Credit Document
impairs the validity, effectiveness or priority of the Liens granted pursuant to
the Collateral Documents (as in effect immediately prior to the Effective Date,
the “Existing Security Documents”), and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred.
(b)    Reaffirmation of Obligations. Each of the Credit Parties hereby consent
to this Agreement and hereby (i) restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Credit Documents
effective as of the Effective Date and as amended hereby and hereby reaffirms
its obligations (including the Obligations) under each Credit Document to which
it is a party, (ii) confirms and agrees that the pledge and security interest in
the Collateral granted by it pursuant to the Collateral Documents to which it is
a party shall continue in full force and effect, and (iii) acknowledges and
agrees that such pledge and security interest in the Collateral granted by it
pursuant to such Collateral Documents shall continue to secure the Obligations,
as amended or otherwise affected hereby.
SECTION 6.    Miscellaneous.
(a)    Full Force and Effect; Amendment and Restatement. Except as expressly
provided herein and in the Credit Agreement, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, Collateral Agent,
the Arrangers or the Lenders under the Existing Credit Agreement or any other
Credit Document, and shall not


 



--------------------------------------------------------------------------------





alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Credit Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Credit Document in similar or different circumstances.
(b)    Credit Document Pursuant to Credit Agreement. This Agreement is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Article 11 of the Credit Agreement, which provisions are hereby acknowledged and
confirmed by each of the parties hereto.
(c)    Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
(d)    Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
(e)    Cross-References. References in this Agreement to any Article or Section
are, unless otherwise specified or otherwise required by the context, to such
Article or Section of this Agreement.
(f)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(h)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
(i)    CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.


CYPRESS SEMICONDUCTOR CORPORATION
By: /s/ Thad Trent    
Name:
Thad Trent

Title:
Executive Vice President, Finance

and Administration and Chief Financial Officer


SPANSION INC.
By: /s/ Thad Trent    
Name:
Thad Trent

Title: Secretary


SPANSION LLC
By: /s/ Thad Trent    
Name:
Thad Trent

Title: President and Chief Financial Officer


SPANSION TECHNOLOGY LLC
By: Spansion Inc., its sole member




By: /s/ Thad Trent    
Name:
Thad Trent

Title: Secretary




Signature Page to Amendment No. 5



--------------------------------------------------------------------------------






SPANSION INTERNATIONAL AM, INC.
By: /s/ Thad Trent    
Name:
Thad Trent

Title: President and Chief Financial Officer


SPANSION INTERNATIONAL TRADING, INC.
By: /s/ Thomas F. Geren    
Name:
Thomas F. Geren

Title: President and Secretary


Signature Page to Amendment No. 5



--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent
By: /s/ Jonathan Rauen    
Name:
Jonathan Rauen

Title: Authorized Signatory


Signature Page to Amendment No. 5



--------------------------------------------------------------------------------






BMO Harris Bank, N.A., as a Consenting Lender
By: /s/ Josh Hovernale    
Name:
Josh Hovernale

Title: Director


Signature Page to Amendment No. 5



--------------------------------------------------------------------------------







CIT Bank, N.A., as a Consenting Lender
By: /s/ Christopher Mongeluzzi    
Name:
Christopher Mongeluzzi

Title: Authorized Signatory


 



--------------------------------------------------------------------------------







FirstBank Puerto Rico, d/b/a FirstBank Florida, as a Consenting Lender
By: /s/ Jose M. Lacasa    
Name:
Jose M. Lacasa

Title: SVP Corporate Banking


 



--------------------------------------------------------------------------------







JPMorgan Chase Bank, N.A., as a Consenting Lender
By: /s/ Caitlin Stewart    
Name:
Caitlin Stewart

Title: Vice President


 



--------------------------------------------------------------------------------







SunTrust Bank, as a Consenting Lender
By: /s/ Min Park    
Name:
Min Park

Title: Vice President










 

